By the Court.

Benning J.
delivering the opinion.
The bill has in it the following statement; “during the time of the sale of said property, one John E. Dawson, then and there of said county, bid the sum of one dollar for said property, and your orator bid two dollars for the said property, and John E. Dawson bid three dollars for said property, and your orator bid, three dollars and fifty cents for said property, which last bid of your orator for the said property, the said Rutherford did not.and would not cry, and totally and fraudulently disregarded your orator’s bid; and the said property was, by said Rutherford, knocked off to John E. Dawson, at the price and sum of three dollars.”
In this statement is contained the whole of the complainant’s case. And the question i,s, what rights did he acquire by virtue of the facts set forth in the statement ?
He did not acquire the absolute right to the property, because the sheriff never assented to his bid; and because it is not certain, that if the sheriff had assented to the bid, and cried the. bid, it would have remained the highest bid. If the bid had been cried, Mr. Dawson might have made a higher bid. A higher bid would have subserved the interests of both the plaintiff and the defendant in the fi.fa.
*365It is plain, that in equity, the complainant is not entitled to the property as yet
Still, it is equally plain, that he acquired some thing by his hid; what then was it? This manifestly: The right to have his hid cried by the sheriff, and after the bid had been cried, the right to have the property knocked off to him, provided no higher hid than his was made.
Can a Court of Equity give the complainant the benefit of this right, by ordering the sale of the property to he resumed at the point of the complainant’s hid ? It certainly can, for aught that appears by the hill.
And this Court thinks that a Court of Equity ought to do so; especially as that course might best subserve the interests of the plaintiff and the defendant in the fi.fa., as well as the interest of the complainant.
Accordingly, the judgment of this Court is, that the title made to Dawson ought to he set aside, and that the property ought to be again exposed to-sale, and offered at the bid of the complainant; and ought to he knocked off to him at that bid, provided there should be no higher bid; but if there should be a higher bid, or higher bids, their that it ought to be koocked off to the person making the highest bid; such re-sale to take place on a sheriff's sale day, and after the usual sheriff’s advertisement.
Judgment reversed.